EXECUTION VERSION








AMENDMENT N° 31




TO THE




FULL SCALE SYSTEM DEVELOPMENT CONTRACT


No. IS-10-021


Between


IRIDIUM SATELLITE LLC


And


THALES ALENIA SPACE FRANCE


for the


IRIDIUM NEXT SYSTEM



PREAMBLE


This Amendment N° 31 (“Amendment N° 31” or the “Amendment”) to the Full Scale
System Development Contract No. IS-10-021 signed on June 1, 2010 between Iridium
Satellite LLC and Thales Alenia Space France for the Iridium NEXT System, as
amended, (the “Contract”) is entered into on this 30th day of October 2017 by
and between Thales Alenia Space France, a company organized and existing under
the laws of France, having its registered office at 26 avenue Jean François
Champollion 31100 Toulouse – FRANCE (“Contractor”), and Iridium Satellite LLC, a
limited liability company organized under the laws of Delaware, having an office
at 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 - USA (“Purchaser”).




RECITALS


WHEREAS, the Parties desire to replace the form of Bill of Exchange attached in
Exhibit A of Amendment N°29 to the Contract (to be inserted as Exhibit 5.2 to
the Contract) dated July 26th, 2017 with a new agreed form.




NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, and intending to be legally bound, the Parties hereby agree as
follows:




Article 1: Capitalized terms used but not defined in this Amendment shall have
the meanings ascribed thereto in the Contract or any amendments thereto, as the
case may be.


Article 2: Exhibit A of Amendment N° 29 to the Contract is replaced by Exhibit A
attached to the present Amendment.


Article 3: The effective date of this Amendment shall be the date of execution
of the Amendment by both Parties.


Article 4: This Amendment may be executed and delivered (including via facsimile
or other electronic means) in one or more counterparts, each of which shall be
deemed to be an original, but all of which shall constitute one and the same
agreement.


Article 5: All other provisions of the Contract not expressly referred to in
this Amendment remain in full force and effect.




[The remainder of this page is left blank.]


IN WITNESS WHEREOF, the Parties have executed this Amendment by their duly
authorized officers as of the date set forth in the Preamble.




IRIDIUM SATELLITE LLC                THALES ALENIA SPACE FRANCE


/s/ S. Scott Smith                    /s/ Bertrand Maureau
                                                
S. Scott Smith                        Bertrand Maureau
Chief Operating Officer                Executive Vice President Telecom
        





Exhibit A to Amendment N° 31


EXHIBIT 5.2


BILL OF EXCHANGE (LETTRE DE CHANGE)
Stipulated without fee (stipulée sans frais)


Please pay upon presentation of this bill of exchange to THALÈS ALENIA SPACE
FRANCE [specify corporate details of TAS] (the “Beneficiary” (Bénéficiaire)), or
at its order, the sum of USD [amount in letter corresponding to aggregate of
principal and interest for the relevant Deferred Milestone under Amendment 29]
(the “Face Value” [__]). Payment of this bill of exchange on the Maturity Date
must only be requested in the form of, and made in accordance with, a payment
request submitted by the Beneficiary substantially in the form attached to this
bill of exchange (a “Payment Request”). A Payment Request will only be
considered to be “substantially” in the form attached to this bill of exchange
if any changes made to that form are necessary to indicate amounts, dates and
other details specifically required to be inserted where indicated in the form
of payment request attached hereto, and disregarding any formatting changes.


The Beneficiary shall not be entitled to request or be paid any sum under this
bill of exchange exceeding the Face Value. Upon receipt of payment under or in
relation to this bill of exchange (including any payment out of the TAS
Controlled Account), the Beneficiary must immediately apply such amount in
discharge of the liabilities of the Drawee (Tiré) under this bill of exchange
and state on this bill of exchange that such payment has been made,
acknowledging release (quittance) of this obligation in writing, to the extent
of the amount so paid in discharge of the liabilities under this bill of
exchange.


Identity of the Drawee (Tiré): Iridium Satellite LLC, a limited liability
company organized under the laws of Delaware, having an office at 1750 Tysons
Boulevard, Suite 1400, McLean, VA 22102 - USA.


Maturity Date: 31 March 2019, provided that if such date would fall on a day
which is not a Business Day, such date shall fall on the next following Business
Day (unless such next following Business Day is the first Business Day of a
calendar month, in which case such date shall fall on the Business Day next
preceding such numerically corresponding day). Business Day means a day (other
than a Saturday or Sunday) on which banks and trust institutions are open for
general business in London, Paris and New York.


TAS Controlled Account means (a) the account held in the name of the Drawee
(Tiré) with Capital One, National Association, with the account name “Thales
Restricted Account” having account number [1361297055], ABA No [l] and Swift No
[l]; (b) any replacement or reinstatement of any such account whether by savings
account or deposit account; and (c) all funds in such accounts.


Domiciliation: CAPITAL ONE, NATIONAL ASSOCIATION, 1680 Capital One Drive, McLean
VA 22102 – USA


Date and place of creation: [specify the issuing date and issuing place].


Endorsement (endossement)
This bill of exchange cannot be endorsed or transferred to any person unless
such person is approved in writing by the Drawee and Société Générale as the
BPIAE Agent (such approval being evidenced by an executed copy of the letter
addressed by the Drawee and the BPIAE Agent to the transferor and the
transferee, in the form as attached to this bill of exchange (lettre de
change)). Any assignment or other transfer not in accordance with the foregoing
shall be void. Without prejudice to the foregoing, this bill of exchange (lettre
de change) may in any event be endorsed to Bpifrance Assurance Export.


Amendment
This bill of exchange (including its attachments) cannot be amended unless such
amendment is approved in writing by the Beneficiary, the Drawee and Société
Générale as the BPIAE Agent.


Governing law
This bill of exchange (lettre de change) and any non-contractual obligations
arising out of or in connection with them are governed by French law.


Jurisdiction
Any dispute in relation with this bill of exchange (lettre de change) shall be
submitted to the exclusive jurisdiction of the Commercial Court of Paris
(Tribunal de commerce de Paris), without prejudice to the beneficiary’s or
holder's right to bring action before the courts in whose jurisdiction the
issuer's related assets would be located.






DRAWER (TIREUR)






_____________________
[Signature of the representative of Thalès Alenia Space France]


THALÈS ALENIA SPACE FRANCE
As Drawer (Tireur)
By [name of the representative of Thalès Alenia Space France
ACCEPTED BY IRIDIUM SATELLITE LLC






_____________________
[Signature of the representative of Iridium Satellite LLC]




IRIDIUM SATELLITE LLC
By [name of the representative of Iridium Satellite LLC]



Attachment


[notification of approval of endorsement]


[form of payment request]







NOTIFICATION OF APPROVAL OF ENDORSEMENT


From:
Iridium Satellite LLC and [Société Générale] (the BPIAE Agent)

To:
[THALÈS ALENIA SPACE FRANCE] as transferee and [[***]] as transferor.



[Date]
1.By registered letter with recorded delivery
Dear Sirs,
We refer to the bill of exchange (lettre de change) dated [l] 2017 against
Iridium Satellite LLC as drawee (tiré) [a copy of which is attached hereto].
We hereby confirm that we approve the endorsement (endossement) of the bill of
exchange to the benefit of [[***]].
Yours sincerely,




________________________
 
________________________
Iridium Satellite LLC
 
Société Générale
The Drawee
 
The BPIAE Agent







*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.